GILLESPIE, Presiding Justice:
Conviction of robbery: sentence five years.
After careful consideration of the questions ably and vigorously presented by defendant’s attorney together with the evidence, we are of the opinion that the jury was justified in returning the guilty verdict, and that the trial court committed no reversible error in the conduct of the trial. It is, therefore, our considered opinion that the judgment of conviction must be affirmed.
Affirmed.
RODGERS, JONES, BRADY and INZER, JJ., concur.